Gould, Associate Justice.
We are of opinion that the writ of mandamus was properly refused—
1. Because the court had no power over the comptroller in the discharge of the duty imposed on Mm, as one of the heads of department, under the Constitution.
2. Because, if the appellant was a Mier prisoner within the meaning of the act of April 21,1874, he had no vested right in the bounty of the State; but it was competent for the same authority which proposed to give, “ to revoke before any interest was perfected in the donee.” The repeal of the law was not retroactive or retrospective legislation. (De *440Cordova v. City of Galveston, 4 Tex., 479; Dale v. Governor, 3 Stew., (Ala.,) 387; Butler v. Palmer, 1 Hill, 329; Cooley’s Const. Lim., 383; Hamilton v. Flynn, 21 Tex., 715.)
The law authorizing the pension having been repealed, the comptroller was left without authority to act, and the writ of mandamus was properly refused.
’ The judgment is affirmed.
Affirmed.